Citation Nr: 0018039	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-02 712	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for chronic mild 
eczematoid dermatitis of the hands and onychomycosis of the 
nails of the hands and feet, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Service connection for hearing loss and tinnitus was granted 
by the RO in a February 1999 rating action.  The veteran was 
notified of that action in a letter dated in February 1999.  
In a May 2000 statement, the veteran's National Service 
Officer requested an increased rating for the tinnitus.  This 
issue has not been addressed in the first instance by the RO, 
and is therefore referred back to the RO for the appropriate 
actions.


FINDINGS OF FACT

1.	The veteran had active service from November 1942 to 
December 1945.

2.	On May 18, 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 


